


Exhibit 10.1
[dardenlogo1a31.jpg]




July 23, 2015


[Name]
[Address]


Re:    Notice of Non-Renewal of Management Continuity Agreement


Dear [Name]:


This letter constitutes notice to you pursuant to Section 3 of your [Amended and
Restated] Management Continuity Agreement with Darden Restaurants, Inc. (the
“Company”), dated as of [Date] (the “MCA”), that the “contract period” under the
MCA will not be extended on the next “renewal date” (as each such term is
defined in the MCA). Accordingly, the MCA will expire on October 1, 2016. The
Company anticipates entering into a new change in control agreement with you
that will become effective immediately following the expiration of the MCA. For
the avoidance of doubt, nothing in this letter will affect your rights under the
MCA with respect to the “change of control” (as such term is defined in the MCA)
of the Company that occurred on October 10, 2014.


If you have any questions, please do not hesitate to contact Danielle Kirgan.




Sincerely,


Darden Restaurants, Inc.






By_____________________
[Name]
[Title]




